Exhibit 10.1

AMENDED AND RESTATED EMPLOYMENT AND SEVERANCE AGREEMENT

This Amended and Restated Employment and Severance Agreement, dated as of June
25, 2007, by and among Stephen C. Muther (“Muther”), Buckeye GP Holdings L.P., a
Delaware limited partnership and the successor to Glenmoor LLC, (“BGH”), and
Buckeye Pipe Line Services Company, a Pennsylvania corporation (“BPLSC”), amends
and restates the Amended and Restated Employment and Severance Agreement, dated
as of May 4, 2004, between Glenmoor LLC and Muther (the “Prior Agreement”).

WHEREAS, Muther has served as an executive of certain of the BPL Entities
(defined below) pursuant to the Prior Agreement and its predecessor agreements;

WHEREAS, in accordance with past practices, Muther shall continue to be an
employee of, and receive benefits through, BPLSC;

WHEREAS, BGH is entering into this Agreement to guarantee performance of BPLSC’s
obligations under this Agreement;

WHEREAS, in connection with the transactions consummated by the Purchase
Agreement (defined below), Muther, BGH and BPLSC desire to amend and restate the
Prior Agreement as set forth herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.               Definitions

For all purposes of this Agreement, the following terms shall have the meanings
specified in this Section unless the context clearly otherwise requires:

(a)           “BGH Entities” means BGH, MainLine Management LLC, Buckeye GP LLC,
MainLine GP, Inc., and MainLine L.P., collectively.

(b)           “BGH GP Holdings” means BGH GP Holdings, LLC, a Delaware limited
liability company, which as of the date hereof is owned by ArcLight Energy
Partners Fund III, L.P., Kelso Investment Associates VII, L.P., KEP VI, LLC and
Lehman Brothers Co. – Investment Partners, L.P.

(c)           “BPL” means Buckeye Partners, L.P., a Delaware limited
partnership.  .

(d)           “BPL Entities” means BPL, its operating partnerships and other
subsidiaries, and BPLSC, collectively.

(e)           “Board” means the board of directors or similar governing body of
BGH.


--------------------------------------------------------------------------------


(f)            “Cause” means (1) misappropriation of funds or any act of common
law fraud, theft, or embezzlement, (ii) habitual insobriety or substance abuse,
(iii) conviction of or plea of nolo contendere to a felony or any crime
involving moral turpitude, (iv) willful misconduct or gross negligence by Muther
in the performance of his duties, the willful failure of Muther to perform a
material function of Muther’s duties hereunder or material failure to comply
with any lawful directive of the Board, or Muther’s engaging in a conflict of
interest or other breach of fiduciary duty, (v) material violation of the code
of conduct of the BPL Entities and policy on workplace harassment, and (vi)
subject of an order, judicial or administrative, obtained or issued by the
Securities and Exchange Commission for any securities violation involving fraud.

(g)           “Change of Control” shall be deemed to have taken place upon the
occurrence of any of the following events:

(i)            any Person, except the BGH Entities or the BPL Entities, or any
employee benefit plan of the BGH Entities or the BPL Entities (or of any
Affiliate or Associate thereof, or any Person or entity organized, appointed or
established by the BGH Entities or the BPL Entities for or pursuant to the terms
of any such employee benefit plan), together with all Affiliates and Associates
of such Person, shall become the beneficial owner, or the holder of proxies, in
the aggregate of 80% or more of the limited partnership units (the “Units”) of
BGH or BPL then outstanding; provided, however, that no “Change of Control”
shall be deemed to occur for purposes of clause (i) hereof during any period in
which any such Person, and its Affiliates and Associates, are bound by the terms
of a standstill agreement under which such parties have agreed not to acquire
more than 79% of the Units of BGH or BPL then outstanding or to solicit proxies;
or

(ii)           any Person, except one or more of the equity owners of BGH GP
Holdings as of the date hereof, or any Affiliate or Associate of such equity
owners or any employee benefit plan of the BGH Entities or the BPL Entities (or
of any Affiliate or Associate or any Person or entity organized, appointed or
established by the BGH Entities or the BPL Entities for or pursuant to the terms
of any such employee benefit plan), together with all Affiliates and Associates
of such Person, shall become the Beneficial Owner, or the holder of proxies, in
the aggregate of 51 % or more of the general partner interests of BGH or BPL; or

(iii)          if either BGH or BPL and its respective general partner are
combined into a single entity (the “Successor”), any Person, except one or more
of the equity owners of BGH GP Holdings as of the date hereof, or any Affiliate
or Associate of such equity owners or any employee benefit plan of the BGH
Entities or the BPL Entities (or of any Affiliate or Associate thereof or any
Person or entity organized, appointed or established by the BGH Entities or the
BPL Entities for or pursuant to the terms of any such employee benefit plan),
together with all Affiliates and Associates of such Person, shall become the
Beneficial Owner, or the holder of proxies, in the aggregate of 50% or more of
the voting equity interests of the Successor then outstanding; provided,
however, that no “Change of Control” shall be deemed to occur for purposes of
clause (iii) hereof during any period in which any such Person, and its
Affiliates and Associates, are bound by the terms of a standstill agreement
under which such parties have agreed not to

2


--------------------------------------------------------------------------------


acquire more than 49% of the voting equity interests of the Successor then
outstanding or to solicit proxies.

For purposes of this Agreement, the term “Person” shall have the same meaning as
in Section 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); the term “Affiliate” and “Associate” are used as defined
in Rule 12b-2 of the Exchange Act.

Without limiting the foregoing, the term “Change of Control” shall be deemed to
include the transactions contemplated by the Purchase Agreement, dated as of
April 3, 2007, among Carlyle/Riverstone BPL Holdings II, L.P., certain Limited
Partners of Buckeye GP Holdings L.P. and BGH GP Holdings, LLC, as well as any
subsequent transaction satisfying the foregoing definition of a “Change of
Control”.

(h)           “Employment Period” is defined in Section 13.

(i)            “General Partner” means MainLine Management LLC.

(j)            “Good Reason Termination” means a Termination of Employment
initiated by Muther upon one or more of the following occurrences:

(i)            any failure of BGH or BPLSC to comply with and satisfy any of the
material terms of this Agreement, including a reduction in Compensation;

(ii)           any significant reduction by the BGH Entities or the BPL Entities
of the authority, duties or responsibilities of Muther’s principal assignment
with the BGH Entities or the BPL Entities immediately prior to the date hereof
or a reduction in Compensation; provided, however, that this clause (ii) shall
apply only in the event that such reduction occurs following a Change of
Control;

(iii)          any removal by the BGH Entities or the BPL Entities of Muther
from the employment grade or officer positions which Muther holds immediately
prior to the date hereof except in connection with promotions to higher office;
provided, however, that in the absence of a Change of Control solely changing
Muther’s reporting relationships shall not be grounds for a “Good Reason
Termination” hereunder;

(iv)          following a Change of Control, a transfer of Muther, without his
express written consent, to a location that is more than 100 miles from his
principal place of business immediately preceding the Change of Control; or

(v)           following a Change of Control, Muther determines, in his sole
discretion in the period between the beginning of the 18th month and the end of
the 36th month after a Change of Control, that circumstances have so changed
that he is not willing to continue in his position with the BGH Entities and the
BPL Entities and elects a Termination of Employment.

(k)           “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended.

3


--------------------------------------------------------------------------------


(l)            “Partnerships” means the BGH Entities and the BPL Entities,
collectively.

(m)          “Phase Out Date” means the first day of the calendar month
coincident with or next following Muther’s 65th birthday.

(n)           “Purchase Agreement” means that certain Purchase Agreement by and
among Carlyle/Riverstone BPL Holdings II, L.P., certain Limited Partners of BGH
and BGH GP Holdings, LLC, dated as of April 3, 2007.

(o)           “Subsidiary” means any entity in which the BGH Entities or the BPL
Entities, directly or indirectly, own at least a 50% interest or an
unincorporated entity of which the BGH Entities or the BPL Entities, directly or
indirectly, owns at least 50% of the profits or capital interests.

(p)           “Termination Date” means the date of receipt of the Notice of
Termination described in Section 2 hereof or any later date specified therein,
as the case may be.

(q)           “Termination of Employment” means the termination of Muther’s
employment relationship with the Partnerships, which event shall constitute a
“separation from service” under section 409A of the Internal Revenue Code.

Section 2.               Employment

(a)           During the term of this Agreement, BPLSC shall employ Muther, and
Muther shall serve, as Executive Vice President, Administration and Legal
Affairs.

(b)           During the Employment Period (as defined in Section 13), Muther
shall devote his full time and attention to the business of the Partnerships,
will act in the best interests of the Partnerships and will perform with due
care the duties and responsibilities assigned to him by the Board. Muther agrees
to cooperate fully with the Board, and not to engage in any activity that
interferes with the performance of his duties hereunder. During the Employment
Period, Muther will not hold any type of outside employment, engage in any type
of consulting or otherwise render services to or for any other person, entity or
business concern without the advance written approval of the Board.  However, it
shall not be a violation of this Agreement for Muther to (1) serve on corporate,
civic, or charitable boards or committees, except for boards or committees of a
competing business, provided that such service does not interfere with the
performance of his duties and responsibilities under this Agreement, or (2) take
vacation days and reasonable absences due to injury or illness, as set forth
herein and/or permitted by the general policies of the Partnerships.

(c)           Muther represents and covenants to BGH and BPLSC that he is not
subject or a party to any employment agreement, noncompetition covenant,
nondisclosure agreement, or any other agreement, covenant, understanding, or
restriction that would prohibit him from executing this Agreement and fully
performing his duties and responsibilities hereunder, or would in any manner,
directly or indirectly, limit or affect the duties and responsibilities
hereunder.

4


--------------------------------------------------------------------------------


(d)           Muther acknowledges and agrees that he owes BGH and BPLSC a duty
of loyalty and that the obligations described in this Agreement are in addition
to, and not in lieu of, Muther’s obligations under common law.

(e)           Any salary, bonus and other compensation payments hereunder shall
be subject to all applicable payroll and other taxes.

(f)            During the term of this Agreement, BPLSC shall pay to Muther an
annualized base salary of no less than $300,000 (such amount, as it may be
increased from time to time, is hereinafter referred to as “Compensation”) (less
applicable taxes and withholdings) in consideration for Muther’s services under
this Agreement, payable in conformity with BPLSC’s customary payroll practices
for executive salaries.

Section 3.               Notice of Termination

Any Termination of Employment shall be communicated by a Notice of Termination
in accordance with Section 15 hereof. For purposes of this Agreement, a “Notice
of Termination” means a written notice which, in the case of a Good Reason
Termination by Muther (i) indicates the specific reasons for the termination,
(ii) briefly summarizes the facts and circumstances deemed to provide a basis
for termination of Muther’s employment, and (iii) if the Termination Date is
other than the date of receipt of such notice, specifies the Termination Date
(which date shall not be more than 15 days after the giving of such notice). In
the event of a Good Reason Termination, Muther must provide the Notice of
Termination to BGH and BPLSC within 60 days of the day that he received notice
of the event creating such right and if such event is curable, BGH and BPLSC
shall have 30 days to cure. Failure to give such Notice of Termination within
such 60 day time period results in a waiver by Muther of his right to severance
under Section 4 with respect to such event.

Section 4.               Severance Compensation upon Termination

(a)           In the event of Muther’s involuntary Termination of Employment
(other than death or disability) for any reason other than Cause or in the event
of a Good Reason Termination, BPLSC shall pay to Muther, subject to the
execution of a release in form set forth as Exhibit A (the “Release”) and the
expiration of the revocation period thereunder, and subject to required
employment taxes and deductions, within 15 days after the Termination Date, a
single sum in cash equal to 3.0 multiplied by Muther’s Compensation at such
time.  Except as provided below, all benefit coverages, retirement benefit
accruals and fringe benefit eligibility shall cease upon the Termination Date,
subject to applicable rights under ERISA and COBRA.

(b)           In the event a severance payment is made under paragraph (a),
BPLSC will provide Muther with the following payments for a period of 18 months
(or in the event that such payment was triggered by a Change of Control, 36
months) from the Termination Date, provided, however, that this obligation shall
cease upon Muther’s obtaining new employment that provides Muther with
eligibility for medical benefits without a pre-existing condition limitation
(such period is referred to as the “Benefit Period”):

(i)            During the first 18 months of the Benefit Period (or, if shorter
or longer, during the period, within the Benefit Period, during which Muther is
eligible to

5


--------------------------------------------------------------------------------


elect COBRA continuation coverage under health and dental plans of BPLSC) (the
“COBRA Period”), BPLSC will pay Muther a monthly payment on the first payroll
date of each month equal to the COBRA cost of continued health and dental
coverage under health and dental plans of BPLSC pursuant to section 4980B of the
Internal Revenue Code, less the amount that Muther would be required to
contribute for health and dental coverage if Muther were an active employee. 
These payments will commence on BPLSC’s first payroll date after the Termination
Date and will continue until the end of the COBRA Period (but not longer than
the Benefit Period).

(ii)           After the COBRA Period and during the balance of the Benefit
Period, if any, BPLSC will pay Muther (or directly to the insurer on Muther’s
behalf) a quarterly payment on the first payroll day of each calendar quarter
equal to the premium cost that Muther will incur during the quarter (but not
beyond the end of the Benefit Period) to maintain health and dental coverage
that is substantially similar to the health and dental coverage that was in
effect for Muther under plans of BPLSC immediately before such coverage ended,
as reasonably determined by Muther and BPLSC, less the amount that Muther would
be required to contribute for health and dental coverage if Muther were an
active employee.

(iii)          On each date on which a payment is made under subsection (i) or
(ii) above, BPLSC will pay Muther an additional tax gross-up amount equal to the
federal, state and local income and payroll taxes, if any, that Muther incurs on
the amount paid under subsection (i) or (ii), and on the amount paid under this
subsection (iii), on that date; ; provided, however, that for purposes of this
subsection 4(b)(iii), the aggregate tax rate for the federal, state and local
income and payroll taxes above shall be assumed to be 25%.  This gross up
payment will be made with respect to each payment under subsection (i) and (ii)
and will cease when payments under subsection (i) and (ii) cease.

(c)           In the event Muther’s Phase Out Date would occur prior to 18
months (36 months if following a Change of Control) after the Termination Date,
the aggregate cash amount determined as set forth in subsection (a) above shall
be reduced to an amount equal to such aggregate cash amount multiplied by a
fraction, the numerator of which shall be the number of days from the
Termination Date to Muther’s Phase Out Date and the denominator of which shall
be 548 (1095 if following a Change of Control).

(d)           Notwithstanding any other provision of this Agreement, if Muther’s
employment with BPLSC is terminated such that Muther is entitled to severance
from BPLSC and within 60 days of such termination, the Board, in its good faith
judgment, unanimously determines that Cause existed with respect to such
termination, Muther shall not be entitled to any severance from BPLSC, and any
and all severance payments from BPLSC to Muther shall cease and any such
payments or reimbursements already made to Muther must be returned to BPLSC
within 60 days. In the event that BGH and BPLSC exercise their rights under this
Section 4(d), the Release shall be null and void and be of no force or effect.

(e)           Any severance received by Muther under the Severance Pay Plan for
Employees of Buckeye Pipe Line Services Company, as may be amended from time to
time, or any successor severance plan, shall reduce the amounts payable under
this Agreement.

6


--------------------------------------------------------------------------------


(f)            Nothing herein is intended to preclude the ability of the General
Partner from allocating all or a portion of the amount payable to Muther
hereunder any of the BGH Entities or the BPL Entities, subject to the governing
documents of such entity.

Section 5.               Enforcement

(a)           In the event that BPLSC shall fail or refuse to make payment of
any amounts due Muther under this Agreement, BGH agrees to make such payment on
behalf of BPLSC.

(b)           In the event that BGH and BPLSC shall fail or refuse to make
payment of any amounts due Muther under Section 4 hereof within the respective
time periods provided therein, BGH shall pay to an escrow agent, who shall
invest such sum with interest to be paid to the prevailing party, any amount
remaining unpaid under Section 4. In such event, the parties shall then engage
in arbitration in the City of Philadelphia, Pennsylvania in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association, before a panel of three arbitrators, one of
whom shall be selected by BGH and one by Muther, and the third of whom shall be
selected by the other two arbitrators. Any award entered by the arbitrators
shall be final, binding and nonappealable and judgment may be entered thereon by
either party in accordance with applicable law in any court of competent
jurisdiction. This arbitration provision shall be specifically enforceable. The
arbitrators shall have no authority to modify any provision of this Agreement or
to award a remedy for a dispute involving this Agreement other than a benefit
specifically provided under or by virtue of the Agreement. If Muther prevails on
at least one material issue which is the subject of such arbitration, BGH shall
be responsible for all of the fees of the American Arbitration Association and
the arbitrators and any expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses). Otherwise, each party shall
be responsible for his or its own expenses relating to the conduct of the
arbitration (including reasonable attorneys’ fees and expenses) and shall
equally share the fees of the American Arbitration Association.

(c)           In the event that an arbitration under paragraph (a) takes place
following a Change of Control, BGH shall pay Muther on demand the amount
necessary to reimburse Muther in full for all reasonable expenses (including all
attorneys’ fees and legal expenses) incurred by Muther in enforcing any of the
obligations of BGH under this Agreement subject to Muther’s duty to repay such
sums to BGH in the event that he does not prevail on any material issue which is
the subject of such arbitration.  All reimbursements shall be made in accordance
with section 409A of the Internal Revenue Code.

Section 6.               No Mitigation

Muther shall not be required to mitigate the amount of any payment or benefit
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for herein be reduced by any
compensation earned by other employment or otherwise.

7


--------------------------------------------------------------------------------


Section 7.               Non-Exclusivity of Rights

Nothing in this Agreement shall prevent or limit Muther’s continuing or future
participation in or rights under any benefit, bonus, incentive or other plan or
program provided by the BGH Entities or the BPL Entities and for which Muther
may qualify from the date hereof through the Termination Date.

Section 8.               No Set-Off

Except as specifically provided for herein, the obligation of BGH and BPLSC to
make the payments provided for in this Agreement and otherwise to perform their
obligations hereunder shall not be affected by any circumstances, including,
without limitation, any set-off, counterclaim, recoupment, defense or other
right which the BGH Entities or the BPL Entities may have against Muther or
others.

Section 9.               Taxes

Any payment required under this Agreement shall be subject to all requirements
of the law with regard to the withholding of taxes, filing, making of reports
and the like, and BGH and BPLSC shall use their best efforts to satisfy promptly
all such requirements.

Section 10.             Confidential Information

Muther recognizes and acknowledges that, by reason of his relationship to the
Partnerships, he has had and will continue to have access to confidential
information of the Partnerships, including, without limitation, information and
knowledge pertaining to products and services offered, innovations, designs,
ideas, plans, trade secrets, proprietary information, distribution and sales
methods and systems, sales and profit figures, customer and client lists, and
relationships between the entities (“Confidential Information”). Muther
acknowledges that such Confidential Information is a valuable and unique asset
and covenants that he will not, either during or after his employment by BPLSC,
disclose or use any such Confidential Information to any person for any reason
whatsoever without the prior written authorization of the Chairman of the Board;
unless such information is in the public domain through no fault of Muther or
except as may be required by law.

Section 11.             Non-Competition

(a)           During his employment by BPLSC and for a period of 18 months
thereafter, Muther will not, unless acting with the prior written consent of the
Chairman of the Board, directly or indirectly, own, manage, operate, join,
control or participate in the ownership, management, operation or control, or be
connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit his name to be
used in connection with, (i) any business or enterprise that competes with the
Partnerships in any business or enterprise that contributes more than ten
percent (10%) of BGH’s consolidated gross revenues, either during his employment
by BPLSC or on the Termination Date, as applicable, in any state in which such
business or enterprise is so operated (whether or not such business is
physically located within those areas) (the “Geographic Area”), or (ii) in any
business or enterprise that is a customer of the Partnerships if BGH derives at
least five percent of its

8


--------------------------------------------------------------------------------


consolidated gross revenues either during his employment by BPLSC or on the
Termination Date, as applicable, from such customer. It is recognized by Muther
that the Partnerships and Muther’s connection therewith is or will be involved
in activity throughout the Geographic Area, and that more limited geographical
limitations on this non-competition covenant are therefore not appropriate.
Muther also shall not, directly or indirectly, during such 18-month period (i)
solicit or divert business from, or attempt to convert any client, account or
customer of the Partnerships, whether existing at the date hereof or acquired
during Muther’s employment nor (ii) following Muther’s employment, solicit or
attempt to hire any then employee of the Partnerships.

(b)           The foregoing restriction shall not be construed to prohibit the
ownership by Muther of less than five percent (5%) of any class of securities of
any corporation which is engaged in any of the foregoing businesses having a
class of securities registered pursuant to the Exchange Act, provided that such
ownership represents a passive investment and that neither Muther nor any group
of persons including Muther in any way, either directly or indirectly, manages
or exercises control of any such corporation, guarantees any of its financial
obligations, otherwise takes any part in its business, other than exercising his
rights as a shareholder, or seeks to do any of the foregoing.

Section 12.             Equitable Relief

(a)           Muther acknowledges that the restrictions contained in Sections 10
and 11 hereof are reasonable and necessary to protect the legitimate interests
of the Partnerships, that BGH and BPLSC would not have entered into this
Agreement in the absence of such restrictions, and that any violation of any
provision of those Sections will result in irreparable injury to BGH and BPLSC.
Muther represents that his experience and capabilities are such that the
restrictions contained in Section 11 hereof will not prevent Muther from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as anticipated by this Agreement. Muther further represents and
acknowledges that (i) he has been advised by BGH and BPLSC to consult his own
legal counsel in respect of this Agreement, and (ii) that he has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with his counsel.

(b)           Muther agrees that BGH and BPLSC shall be entitled to preliminary
and permanent injunctive relief, without the necessity of proving actual
damages, as well as an equitable accounting of all earnings, profits and other
benefits arising from any violation of Section 10 or 11 hereof, which rights
shall be cumulative and in addition to any other rights or remedies to which BGH
or BPLSC may be entitled. In the event that any of the provisions of Section 10
or 11 hereof should ever be adjudicated to exceed the time, geographic, service,
or other limitations permitted by applicable law in any jurisdiction, then such
provisions shall be deemed reformed in such jurisdiction to the maximum time,
geographic, service, or other limitations permitted by applicable law.

(c)           Muther irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of Section 10 or 11 hereof,
including without limitation, any action commenced by BGH or BPLSC for
preliminary and permanent injunctive relief or other equitable relief, may be
brought in the United States District Court for the Eastern District of

9


--------------------------------------------------------------------------------


Pennsylvania, or if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Montgomery County,
Pennsylvania, (ii) consents to the non­exclusive jurisdiction of any such court
in any such suit, action or proceeding, and (iii) waives any objection which
Muther may have to the laying of venue of any such suit, action or proceeding in
any such court. Muther also irrevocably and unconditionally consents to the
service of any process, pleadings, notices or other papers in a manner permitted
by the notice provisions of Section 15 hereof.

(d)           Muther agrees that he will provide, and that BGH and BPLSC may
similarly provide, a copy of Sections 10 and 11 hereof to any business or
enterprise (1) which he may directly or indirectly own, manage, operate,
finance, join, control or participate in the ownership, management, operation,
financing, control or control of, or (ii) with which he may be connected as an
officer, director, employee, partner; principal, agent, representative,
consultant or otherwise, or in connection with which he may use or permit his
name to be used; provided, however, that this provision shall not apply in
respect of Section 12 hereof after expiration of the time period set forth
therein.

Section 13.             Term of Agreement

The term of this Agreement shall be for the period commencing on the date hereof
and ending on June 25, 2010 and shall automatically be renewed for additional
periods of one year until one party notifies the other party in writing, at
least 90 days in advance of expiration, that this Agreement will not be renewed
(such period of employment is sometimes referred to as the “Employment
Period”).  If a Change of Control occurs, the term of this Agreement shall be
automatically extended to three years following the Change of Control.  If any
notice of non-renewal occurs within three years after a Change of Control, such
notice shall constitute an involuntary Termination of Employment for purposes of
Section 3 above. Notwithstanding anything herein to the contrary, this Agreement
shall terminate if the employment of Muther with the Partnerships shall
terminate for any reason other than as provided herein.

Section 14.             Successor Company

BGH and BPLSC shall require any successor or successors (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of BGH or BPLSC by agreement in
form and substance satisfactory to Muther, to acknowledge expressly that this
Agreement is binding upon and enforceable against BGH or BPLSC in accordance
with the terms hereof, and to become jointly and severally obligated with BGH
and BPLSC to perform this Agreement in the same manner and to the same extent
that BGH or BPLSC would be required to perform if no such succession or
successions had taken place. Failure of BGH and BPLSC to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement. As used in this Agreement, BGH and BPLSC shall mean BGH and BPLSC as
hereinbefore defined and any such successor or successors to their business
and/or assets, jointly and severally.

10


--------------------------------------------------------------------------------


Section 15.             Notice

All notices and other communications required or permitted hereunder or
necessary or convenient in connection herewith shall be in writing and shall be
delivered personally or mailed by registered or certified mail, return receipt
requested, or by overnight express courier service, as follows:

If to BGH or BPLSC, to:

Buckeye GP Holdings L.P.

Buckeye Pipe Line Services Company

Five TEK Park

9999 Hamilton Boulevard

Breinigsville, PA 18031

Attention: Chairman

If to Muther, to:

 

 

or to such other names or addresses as BGH, BPLSC or Muther, as the case may be,
shall designate by notice to the other party hereto in the manner specified in
this Section. Any such notice shall be deemed delivered and effective when
received in the case of personal delivery, five days after deposit, postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.

Section 16.             Section 409A

(a)           This Agreement shall be interpreted to avoid any penalty sanctions
under Internal Revenue Code section 409A.  If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed.

(b)           The parties agree that Muther is not a “specified employee” for
purposes of section 409A as of the date of this Agreement.  Notwithstanding
anything in this Agreement to the contrary, if Muther is a specified employee of
a publicly traded corporation under section 409A at the time of his separation
from service and if payment of any amount under this Agreement is required to be
delayed for a period of six months after separation from service pursuant to
section 409A, payment of such amount shall be delayed as required by section
409A, and the accumulated postponed amount shall be paid in a lump sum payment
within 10 days after the end of the six-month period.  If Muther dies during the
postponement period prior to the payment of postponed amount, the amounts
withheld on account of section 409A shall be paid to the personal representative
of Muther’s estate within 60 days after the date of Muther’s death.  The
determination of specified employees, including the number and identity of
persons

11


--------------------------------------------------------------------------------


considered specified employees and the identification date, shall be made by the
Board in accordance with the provisions of Section 409A and the regulations
issued thereunder.

(c)           For purposes of section 409A, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.  All reimbursements and in kind benefits provided under this
Agreement shall be made or provided in accordance with the requirements of
section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Muther’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement, or in kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in kind benefits to
be provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

Section 17.             Governing Law

This Agreement shall be governed by and interpreted under the laws of the
Commonwealth of Pennsylvania without giving effect to any conflict of laws
provisions.

Section 18.             Contents of Agreement; Amendment and Assignment

(a)           This Agreement supersedes all prior agreements, sets forth the
entire understanding between the parties hereto with respect to the subject
matter hereof and cannot be changed, modified, extended or terminated except
upon written amendment executed by Muther, BGH and BPLSC. The provisions of this
Agreement may provide for payments to Muther under certain compensation or bonus
plans under circumstances where such plans would not provide for payment
thereof. It is the specific intention of the parties that the provisions of this
Agreement shall supersede any provisions to the contrary in such plans, and such
plans shall be deemed to have been amended to correspond with this Agreement
without further action by BGH or BPLSC.

(b)           Nothing in this Agreement shall be construed as giving Muther any
right to be retained in the employ of BPLSC or any of the BGH Entities or the
BPL Entities.

(c)           All of the terms and provisions of this Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective heirs,
representatives, successors and assigns of the parties hereto, except that the
duties and responsibilities of Muther, BGH and BPLSC hereunder shall not be
assignable in whole or in part.

Section 19.             Severability

If any provision of this Agreement or application thereof to anyone or under any
circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement which can be given effect without the invalid or
unenforceable provision or application.

12


--------------------------------------------------------------------------------


Section 20.             Remedies Cumulative: No Waiver

No right conferred upon Muther by this Agreement is intended to be exclusive of
any other right or remedy, and each and every such right or remedy shall be
cumulative and shall be in addition to any other right or remedy given hereunder
or now or hereafter existing at law or in equity. Except as provided by Section
3, no delay or omission by Muther in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof.

Section 21.             Miscellaneous

All section headings are for convenience only. This Agreement may be executed in
several counterparts, each of which is an original. It shall not be necessary in
making proof of this Agreement or any counterpart hereof to produce or account
for any of the other counterparts.

Section 22.             Muther’s Acknowledgment

By executing this Agreement, Muther acknowledges that he has no grounds for
asserting that a Good Reason Termination exists as of the date hereof and that
no obligation to pay severance under Section 4 exists at the current time.

Section 23.             Defense of Claims

Muther agrees that, during a period of 36 months after the Termination Date,
upon request from BGH or BPLSC, Muther will cooperate with the BPL Entities and
the Partnerships in the defense of any claims or actions that may be made by or
against the BPL Entities and the Partnerships that relate to Muther’s prior
areas of responsibility, except if Muther’s reasonable interests are adverse to
such entities in such claim or action. BGH and BPLSC agree to pay or reimburse
Muther for all of his reasonable travel and other direct expenses incurred, or
to be reasonably incurred, to comply with Muther’s obligations under this
Section 23.  If the requirements of Muther under this Section 23 exceed ten
business days, BGH and BPLSC shall compensate Muther thereafter in an amount
equal to $1,000 per day.

Section 24.             Non-Disparagement

Muther agrees that, in communications with Persons other than the Partnerships,
he shall not disparage in any way, and shall always speak well of the
Partnerships, their Affiliates or respective employees and under no
circumstances shall Muther, in communications with Persons other than the
Partnerships and their Affiliates criticize or disparage any business practice,
policy, statement, valuation or report that is made, conducted or published by
such entities or individuals.  Notwithstanding the foregoing, this Section 24
shall not be construed to prohibit or restrain any criticism or other statements
made in communications exclusively between or among the Partnerships and their
Affiliates or their respective employees, agents or representatives to the
extent such communications or statements are made in the ordinary course of
business or in the discharge by Muther of his duties and responsibilities on
behalf of the Partnerships.  The obligations of Muther under this Section 24
shall continue after the termination of the Employment Period. Muther
acknowledges that any violation of this Section 24 may cause irreparable injury
to the Partnerships and their Affiliates or their respective employees for which
monetary damages are inadequate and difficult to compute.  Accordingly,

13


--------------------------------------------------------------------------------


this Section 24 may be enforced by specific performance, and prospective
breaches of this Section 24 may be enjoined.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

BUCKEYE GP HOLDINGS, L.P.

 

 

By: MainLine Management LLC

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Title:

 

 

 

 

 

 

 

 

BUCKEYE PIPE LINE SERVICES COMPANY

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

/s/ Stephen C. Muther

 

 

 

Stephen C. Muther

 

14


--------------------------------------------------------------------------------


EXHIBIT A

TERMINATION OF EMPLOYMENT AGREEMENT

This Termination of Employment Agreement (the “Agreement”) is between Buckeye GP
Holdings, L.P., a Delaware limited partnership (“BGH”), Buckeye Pipe Line
Services Company, a Pennsylvania corporation (“BPLSC”), and Stephen C. Muther
(“Muther”), pursuant to the Amended and Restated Employment and Severance
Agreement between Muther, BGH and BPLSC, dated          , 2007 (the “Employment
Agreement”) and attached hereto as Exhibit A.

WHEREAS, Muther is employed by BPLSC pursuant to the Employment Agreement; and

WHEREAS, Muther’s employment with BPLSC is being terminated in exchange for
certain severance benefits and other valuable consideration provided herein;

NOW, THEREFORE, the parties agree to terminate their employment relationship on
the following terms and conditions.

1.             Termination of Employment.  BGH, BPLSC and Muther agree that
Muther’s employment with BPLSC is terminated as of           (the “Termination
Date”), pursuant to Section 3 of the Employment Agreement.

2.             Complete Release and Other Consideration from Muther.  In
exchange for the obligations of BGH and BPLSC under this Agreement, Muther
agrees as follows:

a.                                       Complete Release.  On behalf of Muther
and Muther’s heirs and assigns, Muther fully releases BGH, BPLSC and each of
their parents, subsidiaries, affiliates, divisions, predecessors, successors,
and assigns, and, with respect to all such entities, their partners, members,
officers, directors, attorneys, agents, and employees (collectively, the “BGH
Releasees”), from any and all claims, demands, or causes of action (including
claims for attorneys’ fees) (collectively, “Claims”), known or unknown, that
Muther may have or may claim to have against any of the BGH Releasees, including
but not limited to any claims arising out of Muther’s employment relationship
with and service as an employee, officer or director of BPLSC or any BGH
Releasee, and the termination of such relationship or service (the “Muther
Release”); provided, however, that this Muther Release shall not apply to the
obligations of BPLSC and BGH under this Agreement. This Muther Release includes,
without limitation, any claims arising out of any contract (express or implied);
any tort (whether based on negligent, grossly negligent, or intentional
conduct); or any federal, state, or local law, including, without limitation,
the Age Discrimination in Employment Act and the Employee Retirement Income
Security Act.  This Muther Release does not include any claims under the Age
Discrimination in Employment Act that may arise after this Agreement is
executed.  Nothing in this Agreement shall constitute a

A-1


--------------------------------------------------------------------------------


waiver or release by Muther of any vested benefits under any pension, retirement
savings, deferred compensation, vacation, health care or other benefit plan of
BGH or BPLSC in which he was a participant.

b.                                      Confidentiality.  Except as may be
required by law or court order or as may be necessary in an action arising out
of this Agreement, Muther agrees not to disclose the existence or terms of this
Agreement to anyone other than Muther’s immediate family, attorneys, tax
advisors, and financial counselors, provided that Muther first informs them of
this confidentiality clause and secures their agreement to be bound by it.
Muther understands and agrees that a breach of this confidentiality provision by
any of these authorized persons will be deemed a material breach of this
Agreement by Muther.

3.             Release and Other Consideration from BPLSC and BGH.  In exchange
for Muther’s obligations under this Agreement, BPLSC or BGH shall pay Muther
those severance payments and benefits, on the terms provided in the Employment
Agreement. Muther acknowledges that these severance payments are subject to
Muther’s compliance with the Employment Agreement.

4.             Right to Consult an Attorney; Period of Review.  Muther is
encouraged to consult with an attorney before signing this Agreement.

5.             Entire Agreement; Amendment; Continuing Obligations.  This
Agreement and the Employment Agreement contain the entire agreements of the
parties with respect to Muther’s employment and the other matters covered herein
and therein; moreover, this Agreement supersedes all prior and contemporaneous
agreements and understandings, oral or written, between the parties hereto
concerning the subject matter hereof and thereof.  This Agreement may be
amended, waived or terminated only by a written instrument executed by both
parties hereto. Muther hereby reaffirms and agrees to continue to abide by all
of Muther’s obligations under the Employment Agreement.

6.             Revocation/Effectiveness.  Upon signing this Agreement, Muther
will have 7 days to revoke the Agreement. To properly revoke the Agreement, BGH
and BPLSC must receive written notice of revocation from Muther by the close of
business on the 7th day after the date the Agreement is signed by Muther.
Written notice must be delivered pursuant to the Employment Agreement. In the
event that BGH or BPLSC exercises its right under Section 4(e) of the Employment
Agreement to recover severance from Muther, the terms of this Agreement shall be
null and void and have no force or effect.

7.             Indemnification Rights.  The execution and delivery of this
Agreement shall have no effect on the rights or entitlement of Muther to
indemnification under (a) any agreement between Muther and BGH or BPLSC or any
of their affiliates or (b) any of the organizational documents of BGH, BPLSC and
their affiliates, including, without limitation, MainLine Management LLC,
Buckeye Partners, L.P., and Buckeye GP LLC.

A-2


--------------------------------------------------------------------------------


8.             Choice of Law.  This Agreement will be governed in all respects
by the laws of the Commonwealth of Pennsylvania, without regard to its choice of
law principles. This Agreement is subject to the arbitration provisions in the
Employment Agreement.

9.             Effectiveness of Agreement.  This Agreement will be effective,
and the payments described above will be made, only if Muther does not revoke
the Agreement under Section 6 above.

EXECUTIVE

 

 

 

Signature:

 

 

 

Name: Stephen C. Muther

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

BUCKEYE GP HOLDINGS, L.P.

 

By: MainLine Management LLC

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

 

BUCKEYE PIPE LINE SERVICES COMPANY

 

 

 

 

 

By:

 

 

 

 

Title:

 

A-3


--------------------------------------------------------------------------------